DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.

Response to Amendment
This action is in response to the remark entered on November 26, 2021.
Claims 5-7, 12, 14, 16 & 18 are pending in the current application.
Claims 16 & 18 are amended.
Claims 1-4, 8-11, 13, 15 & 17 are cancelled.

Response to Arguments
Applicant's remarks filed 11/26/2021, pages 5-14, regarding the rejection of claims 5-7, 12, 14, 16 & 18 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Zhang1 et al. (WO 2010/017837 A1) (hereinafter Zhang1) in view of Zhao et al. (WO 2019/164660 A1, with provisional benefit to US 62/634,613) (hereinafter Zhao), and further in view of Zhao et al. (US 2020/0186838 A1, with provisional benefit to 62/785,681) (hereinafter Zhao2) and Ko et al. (WO 2017/222237 A1) (hereinafter Ko) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 5-7, 12, 14, 16 & 18, wherein claims 5-6, 12, 14 & 18 are now addressed by the combination of Zhang1 and Zhao1, claim 7 is now addressed by the combination of Zhang1, Zhao1, and Zhang2, and claim 16 is now addressed by the combination of Zhang1, Zhao1 & Zhao2 and the combination of Zhang1, Zhao1 & Ko for the reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 et al. (WO 2010/017837 A1) (hereinafter Zhang1) in view of Zhao et al. (WO 2019/164660 A1, with provisional benefit to US 62/634,613) (hereinafter Zhao1).

Regarding claim 5, Zhang1 discloses an image decoding device for decoding a block-based target image from encoded data [Pg. 22 ll. 28-32, Fig. 6, Decoder 600], the image decoding device comprising:
a predictor circuitry configured to generate a block of a prediction image corresponding to the block of the target image by performing an inter prediction [Pg. 22-23 ll. 28-14, Fig. 6, Pixel predictor 604, as predictor, generates predicted representation of an image block 616, upon determination of inter-prediction operation carried out]; 
an entropy decoder circuitry configured to decode the encoded data and acquire quantized transform coefficients obtained by an image encoding device performing a transformation and a quantization only for a partial area of a block of a prediction residuals [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as entropy decoder, decodes residual signal and dequantizes and inverse transforms selected 8x8 transformed block]; and
an identifier circuitry configured to identify the partial area [Pg. 22-24 ll. 28-6, Fig. 6, Decoder 601, as identifier, identifies 8x8 pixel transformed block].
However, Zhang1 does not explicitly disclose wherein the entropy decoder circuitry is configured to acquire a flag indicating that a partial transform only for the partial area is applied to the block.
Zhao1 teaches wherein the entropy decoder circuitry is configured to acquire a flag indicating that a partial transform only for the partial area is applied to the block [Paragraph [00138]-[00139], supported in Paragraphs [0058]-[0059] in 62/634,613, Decoder parses a flag, such as svt flag from bitstream for when a residual block is allowed to employ SVT. The SVT flag indicates whether the residual block is coded using a transform block of the same size to the residual block (e.g., svt flag is set to zero) or the residual block is coded with a transform block of a smaller size than the residual block (e.g., svt flag is set to one)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image decoding device disclosed by Zhang1 to add the teachings of Zhao1 as above, for a decoder to determine that a residual block is allowed to employ SVT (Zhao1, Paragraph [00138]-[00139]).

Regarding claim 6, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang1 discloses the device of further comprising:
an inverse quantizer/inverse transformer circuitry configured to restore a partial prediction residual corresponding to the partial area by performing an inverse quantization and an inverse transform of the quantized transform coefficients [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as inverse quantizer/inverse transformer, dequantizes and inverse transforms selected 8x8 transformed block]; and
a combiner circuitry configured to reconstruct the block of the target image by combining the restored partial prediction residual with an area of the block of the prediction image, the area corresponding to the partial area [Pg. 22-24 ll. 28-6, Fig. 6, First combiner 613, as combiner, receives predicted representation of image block 616 and reconstructed prediction error signal 612 to generate preliminary reconstructed image 618].

Regarding claim 12, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang1 discloses wherein a size of the partial area is one-half or one-quarter of a size of the block [Pg. 15-18 ll. 20-15, Fig. 4-5, 8x8 pixel transform block is one-quarter of the size of a 16x16 macroblock].

Regarding claim 14, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang1 disclose the entropy decoder circuitry [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as entropy decoder].
However, Zhang1 does not explicitly disclose wherein the entropy decoder circuitry is configured to 
determine that the partial transform is applied to the block in response to the flag being set to “1”, and 
determine that the partial transform is not applied to the block in response to the flag being set to “0”.
Zhao1 teaches wherein the entropy decoder circuitry  is configured to determine that the partial transform is applied to the block in response to the flag being set to “1”, and determine that the partial transform is not applied to the block in response to the flag being set to “0” [Paragraph [00138]-[00139], supported in Paragraphs [0058]-[0059] in 62/634,613, Decoder parses a flag, such as svt flag from bitstream for when a residual block is allowed to employ SVT. The SVT flag indicates whether the residual block is coded using a transform block of the same size to the residual block (e.g., svt flag is set to zero, partial not applied) or the residual block is coded with a transform block of a smaller size than the residual block (e.g., svt flag is set to one, partial transform applied)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image decoding device disclosed by Zhang1 to add the teachings of Zhao1 as above, for a decoder to determine that a residual block is allowed to employ SVT (Zhao1, Paragraph [00138]-[00139]).

Regarding claim 18, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang1 discloses of the entropy decoder circuitry [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as entropy decoder].
However, Zhang1 does not explicitly disclose wherein the entropy decoder circuitry is configured to acquire mode information flag indicating a split direction of the block in obtaining the partial area, determine that the partial area is obtained by splitting the block horizontally in response to the mode information flag being set “1,” and determine that the partial area is obtained by splitting the block vertically in response to the mode information flag being set to “0.”
Zhao1 teaches wherein the entropy decoder circuitry is configured to acquire mode information flag indicating a split direction of the block in obtaining the partial area, determine that the partial area is obtained by splitting the block horizontally in response to the mode information flag being set “1,” and determine that the partial area is obtained by splitting the block vertically in response to the mode information flag being set to “0” [Paragraph [00138]-[00139], supported in Paragraphs [0058]-[0059] in 62/634,613, Decoder parses the flag, svt_type_flag, as mode information flag, from bitstream, wherein the svt_type_flag indicates whether SVT-V, as vertical, is used for the residual block (e.g., svt_type_flag is set to zero) or SVT-H, as horizontal, is used for the residual block (e.g., svt_type_flag is set to one)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image decoding device disclosed by Zhang1 to add the teachings of Zhao1 as above, for a decoder to determine that a residual block is allowed to employ SVT (Zhao1, Paragraph [00138]-[00139]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 et al. (WO 2010/017837 A1) (hereinafter Zhang1) and Zhao et al. (WO 2019/164660 A1, with provisional benefit to US 62/634,613) (hereinafter Zhao1) in view of C. Zhang, K. Ugur, J. Lainema, A. Hallapuro and M. Gabbouj, "Video Coding Using Spatially Varying Transform," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 21, no. 2, pp. 127-140, Feb. 2011 (hereinafter Zhang2).

Regarding claim 7, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
However, Zhang1 and Zhao1 do not explicitly disclose the particulars of claim 7.
Zhang2 teaches wherein: the entropy decoder circuitry is further configured to 
acquire a mode information indicating a mode relating to a partial area [Section IIIA. Macroblock Type, Table I, bitstream inclusive of coded mb_type, as mode relating to partial area]:
the mode is selected mode, by an image encoding device, from among a plurality of modes [Section IIIA. Macroblock Type, Table I, bitstream inclusive of mb_type, including plurality of modes]; and
the plurality of modes includes:
a mode in which a size in a vertical direction of the partial area is made to be equal to a size of the block and a size in a horizontal direction of the partial area is made to be smaller than the size of the block [Section IIIA. Macroblock Type, Table I, mb_type type 5, with 8x16 SVT, with 16 equal to vertical size 16 and 8 being smaller than horizontal size 16]; and
a mode in which the size in the vertical direction of the partial area is made to be smaller than the size of the block and the size in the horizontal direction of the partial area is made to be equal to the size of the block [Section IIIA. Macroblock Type, Table I, mb_type type 3, with 16x8 SVT, with 8 less than vertical size 16 and 16 being equal to horizontal size 16].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image decoding device disclosed by Zhang1 to add the teachings of Zhang2 as above, to reduce the encoding complexity of SVT and improve the coding efficiency of video coders (Zhang2, Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 et al. (WO 2010/017837 A1) (hereinafter Zhang1) and Zhao et al. (WO 2019/164660 A1, with provisional benefit to US 62/634,613) (hereinafter Zhao1) in view of Zhao et al. (US 2020/0186838 A1, with provisional benefit to 62/785,681) (hereinafter Zhao2).

Regarding claim 16, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang1 discloses of the entropy decoder circuitry [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as entropy decoder].
However, Zhang1 and Zhao1 do not explicitly disclose wherein the entropy decoder circuitry is configured to acquire a size information flag indicating a size of the partial area, determine that the size of the partial area is one-half of a size of the block in response to the size information flag being set to the first binary value, and determine that the size of the partial area is one-quarter of the size of the block in response to the size information flag being set to the second binary value.
Zhao2 teaches wherein the entropy decoder circuitry is configured to acquire a size information flag indicating a size of the partial area, determine that the size of the partial area is one-half of a size of the block in response to the size information flag being set to the first binary value, and determine that the size of the partial area is one-quarter of the size of the block in response to the size information flag being set to the second binary value [Paragraphs [0050], [0130]-[0131] & [0168]-[0169], Table 17, with support in Section 2.3 & 7.3.4.5 in provisional, sub-block transform size (also known as SVT) can be quarter or half size, and flag cu_sbt_quad_flag is signaled to indicated sub-block size, with a flag being a binary value to signal half or quarter sizes using 0 or 1, respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image decoding device disclosed by Zhang1 to add the teachings of Zhao2 as above, to include signaling for sub-block transforms that indicate type, position, and size (Zhao2, Paragraph [0050]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang1 et al. (WO 2010/017837 A1) (hereinafter Zhang1) and Zhao et al. (WO 2019/164660 A1, with provisional benefit to US 62/634,613) (hereinafter Zhao1) in view of Ko et al. (WO 2017/222237 A1) (hereinafter Ko).

Regarding claim 16, Zhang1 and Zhao1 disclose the image decoding device according to claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang1 discloses of the entropy decoder circuitry [Pg. 22-24 ll. 28-6, Fig. 6, Entropy decoder 600 and Prediction error decoder 602, as entropy decoder] 
However, Zhang1 and Zhao1 do not explicitly disclose wherein the entropy decoder circuitry is configured to acquire a size information flag indicating a size of the partial area, determine that the size of the partial area is one-half of a size of the block in response to the size information flag being set to the first binary value, and determine that the size of the partial area is one-quarter of the size of the block in response to the size information flag being set to the second binary value.
Ko teaches wherein the entropy decoder circuitry is configured to acquire a size information flag indicating a size of the partial area, determine that the size of the partial area is one-half of a size of the block in response to the size information flag being set to the first binary value, and determine that the size of the partial area is one-quarter of the size of the block in response to the size information flag being set to the second binary value [Paragraphs [236]-[244], Receiving of quad-binary flag (QB_flag) as size information flag, that is a binary syntax element that indicates how the block is split, whether into binarytree or quadtree, resulting in partial areas being half the size of the block or quarter size of the block, respectively, for transform]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image decoding device disclosed by Zhang1 to add the teachings of Ko as above, for improving encoding/decoding efficiency of an image (Ko, Paragraph [5]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the QB_flag to the two SVT sizes designating between quarter or half-sized partial areas as in the improvement discussed in Ko in the method of Zhang1 and Zhao1. As in Ko, it is within the capabilities of one of ordinary skill in the art to apply the QB_flag flag to Zhang1 and Zhao1’s method with quarter and half-sized SVTs with the predicted result of the decoder determining from the single bit or binary value QB_flag to use either a quarter-sized SVT or a half-sized QVT as needed in Zhang1 and Zhao1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487